Citation Nr: 0611941	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-03 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
more than 20 years of active service at the time of his 
retirement in December 1974, and who died in August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Non-Hodgkin's lymphoma, which caused the veteran's death 
in August 1999, was not manifested during the veteran's 
active service or within one year after his separation from 
service in December 1974, and was not related to his active 
service.

2.  The veteran's service-connected root compression at C5-6 
with degenerative arthritis of the cervical spine did not 
contribute substantially or materially to the cause of the 
veteran's death, nor did it hasten death.


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
during active service, and service incurrence may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2  A disability incurred in or aggravated by service did not 
cause or contribute to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claim Assistance Act.

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, VCAA 
notice was provided by letter in May 2001, prior to the April 
2002 initial AOJ decision.  

In addition to the May 2001 letter the appellant was also 
provided information regarding the development of her claim 
by official letter dated in October 2000, as well as the 
January 2004 statement of the case, which included VCAA 
implementing regulations.

The above communications to the appellant advised her of the 
information and evidence not of record that was necessary to 
substantiate her claim as well as informed her of what 
information and evidence VA would attempt to provide and what 
she was expected to provide.  Further, the May 2001 letter 
informed her that she should send information describing the 
additional evidence or the evidence itself, effectively 
advising her that she should provide any relevant evidence in 
her possession.  See Pelegrini at 120-121.  The contents of 
the notices have fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to VA's duty to assist, service medical and 
personnel records have been obtained.  Private records have 
also been obtained and the appellant has been afforded a 
personal hearing.  An estimate of radiation exposure has been 
obtained from the proper service department.  Although a 
medical opinion has not been obtained, the element that is 
missing from the appellant's assertion with respect to the 
cause of the veteran's death is evidence documenting any 
inservice exposure to ionizing radiation.  Therefore, it does 
not appear that a medical opinion would be of any relevance.  
There is no indication that any relevant evidence exists that 
has not already been obtained.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in Dingess-Hartman v. Nicholson, Nos. 01-1917 and 
02-1506.  However, it does not appear that any prejudice will 
result to the appellant under Dingess because service 
connection for the cause of the veteran's death is being 
denied and no effective date will be assigned.

II.  Service Connection for Cause of Death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a veteran served continuously for ninety (90) days or 
more during a period of war or peacetime service after 
December 1946, and cancer becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Non-Hodgkin's lymphomas shall be service connected if they 
become manifest in a radiation-exposed veteran, as defined at 
38 C.F.R. § 3.309(d)(3).  38 C.F.R. § 3.309(d)(2).

A radiation-exposed veteran is defined by regulation as an 
individual who participated in a radiation risk activity.  
Regulation further defines what constitutes a radiation risk 
activity.  38 C.F.R. § 3.309(d)(3).  It is neither contended 
nor shown that the veteran participated in a radiation risk 
activity as defined at 38 C.F.R. § 3.309(d)(3).

What is contended by the appellant, who has offered testimony 
and submitted a statement of the veteran and an acquaintance 
of the veteran, as well as her own statements, is that the 
veteran, during his active service, worked with plutonium and 
wore a radiation badge.  It is asserted that the veteran 
advised the appellant that after performing some duties a 
radiation detection device would indicate that there was 
evidence of radiation on his person.  

While the appellant is no doubt well meaning in her beliefs, 
the Board believes that the best evidence with respect to 
whether or not the veteran was exposed to ionizing radiation 
is official records relating to such exposure.  In an effort 
to determine what, if any, radiation exposure the veteran 
had, VA queried the Defense Threat Reduction Agency by 
official letter in September 2001.  That agency responded 
that it was not responsible for providing information 
relating to the type of radiation exposure alleged by the 
appellant.  In October 2001 VA queried the dosimetry center 
of the appropriate service department.  In November 2001 the 
service department dosimetry center responded that it 
maintained a computer registry of all pertinent service 
department personnel having occupational exposure to ionizing 
radiation since 1947.  After searching the data base the 
information regarding the veteran was found.  It was 
determined that the veteran's lifetime dose to ionizing 
radiation was 0.000 REMs.

In addition to the above observed assertions the appellant 
has noted that an August 1963 report of medical history 
reflects that the veteran reported working in a nuclear 
weapons department.  The Board observes that service 
personnel records reflect that the veteran was a nuclear 
weapons inspector.  However, on the basis of the dose 
estimate provided by the service department, which the Board 
believes is of greater probative value because of its basis 
in contemporaneous official records relating to the veteran's 
duties during active service, the Board concludes that a 
preponderance of the evidence is against a finding that the 
veteran was exposed to any ionizing radiation during his 
active service.  Further, a preponderance of the evidence is 
against a finding that the veteran is a radiation exposed 
veteran as that term is defined at 38 C.F.R. § 3.309(d)(3) 
because it is not so asserted and there is no evidence that 
he is a radiation exposed veteran as defined.

The record reflects that a February 1999 private hospital 
record indicates that the veteran was found to have non-
Hodgkin's lymphoma in September 1997.  He underwent multiple 
courses of chemotherapy during 1999, prior to his demise in 
August 1999.  The certificate of death reflects that the 
cause of the veteran's death was non-Hodgkin's lymphoma.  

Service medical records are silent for complaint, finding, or 
treatment for non-Hodgkin's lymphoma during active service.  
Further, there is no competent medical evidence indicating 
that he had non-Hodgkin's lymphoma during his active service 
and the competent medical evidence indicates that it was 
first discovered in September 1997.  There is no competent 
medical evidence relating the veteran's non-Hodgkin's 
lymphoma with his active service.

There is more than 20 years between the veteran's discharge 
from active service and his diagnosis of non-Hodgkin's 
lymphoma.  This lengthy period without evidence of treatment 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).  

On the basis of the above analysis a preponderance of the 
evidence is against a finding that the veteran's non-
Hodgkin's lymphoma, which resulted in his death, existed 
during his active service, existed within one year of 
discharge from his active service, or is otherwise related to 
his active service.  

The Board acknowledges that the appellant has offered her 
opinion indicating her belief that the veteran's non-
Hodgkin's lymphoma was related to his active service, but she 
is not qualified, as a lay person, to offer a medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such a 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of the veteran's death, service connection was in 
effect for root compression at C5-6 with degenerative 
arthritis of the cervical spine, evaluated as 20 percent 
disabling.  A review of all of the competent medical evidence 
of record does not provide any indication that the veteran's 
service-connected cervical spine disability either caused or 
contributed substantially or materially to cause the 
veteran's death, or that it hastened his death in any way.  
The private treatment records, relating to the veteran's 
care, indicate that the only factor that resulted in the 
veteran's death was his non-Hodgkin's lymphoma, as does the 
certificate of death.  In the absence of any competent 
medical evidence indicating that the veteran's cervical spine 
disability caused or contributed substantially or materially 
to cause the veteran's death or hasten his death, and 
competent medical evidence attributing his death solely to 
his non-Hodgkin's lymphoma, a preponderance of the evidence 
is against a finding that the veteran's death was related to 
his service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


